Effective May 1, 2016, the sub-section entitled "Portfolio Manager(s)" under the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Filipe M.G. Benzinho May 2016 Investment Officer of MFS Daniel Ling Investment Officer of MFS Marcus L. Smith Investment Officer of MFS As of April 1, 2017, Marcus Smith will no longer be a portfolio manager of the fund. Effective May 1, 2016, the sub-section entitled "Portfolio Manager(s)" under the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Filipe M.G. Benzinho Portfolio Manager Employed in the investment area of MFS since 2009 Daniel Ling Portfolio Manager Employed in the investment area of MFS since 2006 Marcus L. Smith Portfolio Manager Employed in the investment area of MFS since 1994 As of April 1, 2017, Marcus Smith will no longer be a portfolio manager of the fund. 1021513 1 IIE-SUP-I-022416
